DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 11 is objected to because of the following informalities:  the word “is” in front of the word indicates should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucinotta et al. (EP 3 021 289 A1) in view of Brandmaier et al. (U.S. Patent No. 8,799,034).
Regarding claim 1, Cucinotta et al. disclose a vehicle telematics device (See paragraph 0001), comprising: a processor and a memory storing a crash determination application (See paragraph 0016); and an accelerometer that generates acceleration data at a normal sample rate during an active operation mode and stores the acceleration data in a first-in-first- out (FIFO) buffer (See paragraph 0013, 0026, 0090, Fig.8); wherein the processor of the telematics device, is directed to reconfigure at least one parameter of the accelerometer for a low power mode of operation while in the vehicle ignition off state (See paragraph 0045, 0042); and place the telematics device in a sleep mode of operation(See paragraph 0042); wherein the accelerometer of the telematics device while operating in the low power mode of operation is directed (See paragraph 0045) to: generate an interrupt to wake the processor of the telematics device from the sleep mode of operation upon detecting an acceleration event exceeding a threshold (See paragraph 0091); wherein the telematics device, on receiving the interrupt from the accelerometer, is directed to: wake the processor in order to analyze accelerometer data stored in the FIFO buffer of the accelerometer (See paragraph 0091).  
Cucinotta et al. fail to specifically disclose wherein the processor of the telematics device, on reading the crash determination application is directed to detect a vehicle ignition off event. However, Brandmaier et al. disclose wherein the processor of the telematics device, on reading the crash determination application is directed to detect a vehicle ignition off event (See col. 3, lines 11-12; a parked vehicle refers a vehicle that is not moving and is not running(e.g. not turned on); see col 23, lines 22-26). It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the telematics box device of Cucinotta with the collision detection module of Brandmaier et al. in order to detect and respond to a collision at the vehicle even when the vehicle is parked (See Allstate col. 23, lines 39-40).
Regarding claims 2, 13 Cucinotta et al. disclose wherein the at least one parameter of the accelerometer is at least one parameter selected from the group consisting of a sample rate and a word size of the accelerometer (See Cucinotta paragraph 0045, 006, 0068).
Regarding claims 3, 14, Cucinotta et al. disclose reconfiguring the at least one parameter of the accelerometer comprises selecting a reduced sample rate for the accelerometer for the low power mode of operation (See paragraph 0056).
Regarding claims 4, 15, Cucinotta et al. disclose wherein reconfiguring the at least one parameter of the accelerometer comprises selecting a reduced word size for the accelerometer for the low power mode of operation (See paragraph 0045, 0063, 0068 “individual byte”).  
Regarding claims 5, 16, Cucinotta et al. disclose all but fail to specifically disclose wherein the telematics device, on receiving the interrupt from the accelerometer, is directed to provide a notification to an external server when a crash event is detected based on the analysis of the accelerometer data.  In a related art, Brandmaier et al. disclose the telematics device, on receiving the interrupt from the accelerometer, is directed to provide a notification to an external server when a crash event is detected based on the analysis of the accelerometer data (See col. 7, lines 24-31; col. 8, lines 24-28, 41-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the collision module of Brandmaier et al. with the telematics box device of Cucinotta in order to detect changes in the velocity of the vehicle, a location determination device such as Global Positioning System (GPS) receiver for determining the geographic location of the vehicle, and communication equipment for transmitting one or more collision notification messages (See Brandmaier col. 7, lines 7-13).
Regarding claims 6, 17, Cucinotta et al. disclose wherein reconfiguring the accelerometer for the low power mode of operation is based on a wake time needed for the processor to transition from the sleep mode of operation to the normal active mode of operation (See paragraph 0080).  
Regarding claims 9, 20, Cucinotta et al. disclose wherein configuration settings for the low power mode of operation of the accelerometer are pre-determined based on computing characteristics of the telematics device (See paragraph 0045).
Regarding claim 11, Cucinotta et al. disclose wherein the telematics device, on receiving the interrupt from the accelerometer, is further directed to analyze the accelerometer data stored in FIFO buffer using a first stage analysis (paragraph 0090). Cucinotta fails to specifically disclose send the data to a remote server for further analysis if the first stage analysis indicates a potential crash event.
 In a related art, Brandmaier et al. disclose sending the data to remote server for further analysis if the first stage analysis indicates a potential crash event (See col. 7, lines 24-31; col. 8, lines 24-28, 41-43; col. 17, lines 61-62). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Cucinotta with that of Brandmaier et al.  by using the collision detection module of Allstate with the telematics box device in order to detect changes in the velocity of the vehicle, a location determination device such as Global Positioning System (GPS) receiver for determining the geographic location of the vehicle, and communication equipment for transmitting one or more collision notification messages (See col. 7, lines 7-13 Brandmaier et al.).
Regarding claim 12, Cucinotta et al. disclose a method for detecting impacts to a vehicle (See paragraph 0091), comprising: detecting, using a processor of a telematics device, a vehicle ignition off event (See paragraph 0013, 0002); reconfiguring at least one parameter of an accelerometer for a low power mode of operation while in the vehicle ignition off state (See paragraph 0045, 0042); placing the telematics device in a sleep mode of operation (See paragraph 0042); generating, using the accelerometer, an interrupt to wake the processor of the telematics device from the sleep mode of operation upon detecting an acceleration event exceeding a threshold (See paragraph 0091); analyzing, using the processor, accelerometer data stored in a FIFO buffer of the accelerometer (0091). Cucinotta et al. fail to specifically disclose detecting impacts to a parked vehicle and detecting, using a processor of a telematics device a vehicle ignition off event. However, Brandmaier et al. disclose detecting impact to a parked vehicle (See col. 23, lines 22-26; col. 23, lines 11-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the collision detection module of Brandmaier et al. with the telematics box device of Cucinotta et al. in order to detect and respond to a collision at the vehicle even when the vehicle is parked (See Brandmaier et al. col. 23, lines 39-40).

Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucinotta et al. (EP 3 021 289 A1) in view of Brandmaier et al. (U.S. Patent No. 8,799,034) and further in view Hosey et al. (U.S. Patent No. 9,393,920).
                 Regarding claims 7, 18 Cucinotta et al. and Brandmaier et al. disclose the vehicle telematics device wherein the process of the telematics device, on reading the crash determination application, is further directed to reconfigure the accelerometer for a second low power mode of operation with a second reduced sample rate that provides a lower sample rate than the first low power mode of operation when the power level of the vehicle battery is below a threshold (See paragraph 0045, 0042) but fail to specifically disclose the processor of the telematics device, on reading the crash determination application, is further directed to determine a power level of the vehicle battery. However, Hosey et al. disclose the processor of the telematics device, on reading the crash determination application, is further directed to determine a power level of the vehicle battery (See col. 6, lines 10-13). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Cucinotta et al. and Brandmaier et al. with that of Hosey et al. since such combination will let the user know the battery charge state of the vehicle while the vehicle is in ignition-off mode (See GM col. 1, lines 24-25).
Claims 8, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucinotta et al. (EP 3 021 289 A1) in view of Brandmaier et al. (U.S. Patent No. 8,799,034) and further in view of Christensen et al. (U.S. Patent No. 10,399,523)
Regarding claims 8, 19, Cucinotta et al. and Brandmaier et al. disclose all but fail to specifically disclose wherein configuration settings for the low power mode of operation of the accelerometer are dynamically determined using machine learning to monitor characteristics of the operating environment in which the accelerometer is installed.  However, Christensen et al. disclose configuration settings for the low power mode of operation of the accelerometer are dynamically determined using machine learning to monitor characteristics of the operating environment in which the accelerometer is installed (See col.6, lines 36-40; col. 10, lines 1-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Cucinotta et al. and Brandmaier et al. with that of Christensen et al. in order to identify a vehicle collision in near real time (See Christensen et al. col. 1, lines 39-40).
Regarding claim 10, Cucinotta and Brandmaier et al. disclose all but fail to specifically disclose wherein configuration settings for the low power mode of operation of the accelerometer are determined based on characteristics of the vehicle in which the telematics device is installed.  However, Christensen et al. disclose configuration settings for the low power mode of operation of the accelerometer are determined based on characteristics of the vehicle in which the telematics device is installed (See col. 4, lines 11-16). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Cucinotta and Brandmaier et al. with that of Christensen et al. in order to identify a vehicle collision in near real time (See Christensen et al. col. 1, lines 39-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nolan D. Peter can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661